Citation Nr: 1332159	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  12-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to February 15, 2011 for service connection for residuals of a traumatic brain incident.

2.  Entitlement to an effective date prior to February 15, 2011 for service connection for migraine headaches.

3.  Entitlement to an effective date prior to February 15, 2011 for service connection for cervical spine degenerative arthritis.

4.  Whether a March 23, 1953 rating decision should be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from November 1950 to November 1952.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in July 2013 at the VA Central Office in Washington, D.C.  A transcript of that hearing is of record.

The appeal of CUE in a March 23, 1953 rating decision is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During his July 2013 Board hearing, the Veteran withdrew his appeal of entitlement to an effective date prior to February 15, 2011 for service connection for residuals of a traumatic brain incident.
2.  During his July 2013 Board hearing, the Veteran withdrew his appeal of entitlement to an effective date prior to February 15, 2011 for service connection for migraine headaches.

3.  During his July 2013 Board hearing, the Veteran withdrew his appeal of entitlement to an effective date prior to February 15, 2011 for service connection for cervical spine degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an effective date prior to February 15, 2011 for service connection for residuals of a traumatic brain incident have been met. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an effective date prior to February 15, 2011 for service connection for migraine headaches been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an effective date prior to February 15, 2011 for service connection for cervical spine degenerative arthritis have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his July 2013 Board hearing, the Veteran stated that he wished to withdraw his appeal on the issues of entitlement to an effective date prior to February 15, 2011 for service connection for residuals of a traumatic brain incident; entitlement to an effective date prior February 15, 2011 for service connections for migraine headaches; and entitlement to an effective date prior to February 15, 2011 for service connection for cervical spine degenerative arthritis. 

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these matters. 


ORDER

The appeal of the issue of entitlement to an effective date prior to February 15, 2011 for service connection for residuals of a traumatic brain incident is dismissed.

The appeal of the issue of entitlement to an effective date prior to February 15, 2011 for service connection for migraine headaches is dismissed.

The appeal of the issue of entitlement to an effective date prior to February 15, 2011 for service connection for cervical spine degenerative arthritis is dismissed.


REMAND

In an October 4, 2011 rating decision, the RO denied the issues of service connection for an effective date prior to February 15, 2011 for entitlement to service connection for a traumatic brain injury, for migraine headaches, and for degenerative arthritis of the cervical spine.  Soon thereafter, the Veteran provided a notice of disagreement in which the Veteran stated that he felt service connection for these disorders was wrongly denied in a March 23, 1953 rating decision which was in error.  Accordingly, the issue has been recharacterized to reflect the Veteran's actual assertion; that the 1953 denial was clear and unmistakable error.

In October 20, 2011 the Veteran submitted a notice of disagreement with the earlier October 4, 2011 rating decision.  The RO was then obligated to furnish him a statement of the case (SOC), regarding this issue.  This has not been done.  See 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After completing any additional development required to adjudicate the appeal, issue a statement of the case (SOC) on whether a March 23, 1953 rating decision should be revised on the basis of clear and unmistakable error (CUE).  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


